Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/23/2020 have been fully considered but they are not persuasive.
The applicant argues that Kubota does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Kubota et al. discloses wherein the relative standard deviation of the average size of the liquid crystal droplets or of the suspension droplets is more than 30% and not more than 80% ( the case of the liquid crystal droplets then having the particle size in the range of from not less than 0.8 .mu.m to not more than 2.5 .mu.m, the liquid crystal display element having excellent scattering power can be produced; see at least column 50; lines 60-67 and column 51, lines 1-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the relative standard deviation of the average size of the liquid crystal droplets or of the suspension droplets being more than 30% and not more than 80%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.
The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 6,355,315) in view of Mennig et al. (US 2015/0331296).
Regarding claim 1, Kubota et al. (figure 10) discloses vehicle window pane, comprising, in this sequence: 
a.  a first glass pane (110), 
c. a PDLC layer (112-114), comprising a polymer matrix in which liquid crystal droplets are embedded, wherein an electrically conductive layer is arranged in each case on both sides of the PDLC layer, or an SPD layer, comprising a polymer matrix in which suspension droplets are embedded, in which light-polarizing particles are suspended, wherein an electrically conductive layer is arranged in each case on both sides of the SPD layer, 
e. a second glass pane (116), wherein in the case of the PDLC layer, the liquid crystal droplets or in the case of the SPD layer, the suspension droplets have an average size, determined as indicated in the specification, of more than 2 μm (see at least column 46, lines 10-17).
Note that the size of the droplets disclosed by Kubota et al. is within the range of 1 of more than 2 μm as recited in claims 1.  Therefore, the size of the droplets as recited in claim 1 would have been obvious in view of the size disclosed by Kubota et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.

Kubota et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kubota et al. is silent regarding one or a plurality of polymer layers.  Mennig et al. (figure 1) teaches one or a plurality of polymer layers (9-10see at least paragraph 0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer layers as taught by Mennig et al. in order to achieve a 
Kubota et al. discloses the claimed invention except for wherein the relative standard deviation of the average size of the liquid crystal droplets or of the suspension droplets is more than 30% and not more than 80%.  Kubota et al. discloses wherein the relative standard deviation of the average size of the liquid crystal droplets or of the suspension droplets is more than 30% and not more than 80% ( the case of the liquid crystal droplets then having the particle size in the range of from not less than 0.8 .mu.m to not more than 2.5 .mu.m, the liquid crystal display element having excellent scattering power can be produced; see at least column 50; lines 60-67 and column 51, lines 1-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the relative standard deviation of the average size of the liquid crystal droplets or of the suspension droplets being more than 30% and not more than 80%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 3, Kubota et al. (figure 10) discloses wherein the average size of the liquid crystal droplets or of the suspension droplets is not more than 12 μm.
Note that the size of the droplets disclosed by Kubota et al. is within the range of 1 of not more than 12 μm as recited in claims 3.  Therefore, the size of the droplets as recited in claim 3 would have been obvious in view of the size disclosed by Kubota et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.

Regarding claim 7, Mennig et al. (figure 1) teaches wherein the polymer matrix is formed from a polymer of one or a plurality of vinyl or -(meth)acrylate monomers and, optionally, vinyl or (meth)acrylate oligomers, an epoxy resin, or a urethane resin.
Regarding claim 8, Mennig et al. (figure 1) teaches wherein the polymer matrix is formed from at least one monofunctional vinyl compound, at least one difunctional vinyl compound, and, optionally, at least one mono-, di-, or polyfunctional vinyl oligomer.
Regarding claim 9, Mennig et al. (figure 1) teaches wherein at least one of the one or a plurality of polymer layers contains polyvinyl butyral, ethylene vinyl acetate, polyurethane, and/or mixtures thereof and/or copolymers thereof.
Regarding claim 10, Kubota et al. (figure 10) as modified by Mennig et al. (figure 1) teaches wherein the vehicle window pane comprises, in this sequence, the first glass pane, at least one laminating layer as a first polymer layer, at least one protective layer as a second polymer layer, the PDLC layer with the two electrically conductive layers or the SPD layer with the two electrically conductive layers, at least one protective layer as a second polymer layer, at least one laminating layer as a first polymer layer, and the second glass pane.
Regarding claim 11, Kubota et al. 
Regarding claim 16, Kubota et al. (figure 10) discloses wherein the average size of the liquid crystal droplets or of the suspension droplets is 3 to 10 μm.
Note that the size of the droplets disclosed by Kubota et al. is 3 to 10 μm as recited in claims 13.  Therefore, the size of the droplets as recited in claim 16 would have been obvious in view of the size disclosed by Kubota et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 17, Mennig et al. (figure 1) teaches wherein the at least one monofunctional vinyl compound is a (meth)acrylate monomer, the at least one difunctional vinyl compound is a di(meth)acrylate monomer, and the at least one mono-, di-, or polyfunctional vinyl oligomer is a (meth)acrylate oligomer.
Regarding claim 18, Mennig et al. (figure 1) teaches wherein at least one of the one or a plurality of polymer layers contains polyvinyl butyral (see at least paragraph 0018).
Claims 5-6, 12-15, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubota et al. in view of Mennig et al.; further in view of Tahara et al. (US 2005/0206832).
Regarding claim 5, Kubota et al. as modified by Mennig et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Kubota et al. as modified by Mennig et al. is silent regarding wherein the liquid crystal droplets are nematic at ambient temperature and have positive dielectric anisotropy.  Tahara et al. (figure 1) teaches wherein the liquid crystal droplets are nematic at ambient temperature and have positive dielectric anisotropy (see at least Tahra et al. in order to decrease the scattering intensity, the impact resistance, the voltage resistance, the reliability of the display device.
Regarding claim 6, Tahara et al. (figure 1) teaches wherein a proportion of liquid crystal droplets in the PDLC layer, based on the total mass of liquid crystal droplets and polymer of the polymer matrix, is 40-70 wt.-% (see at least paragraph 0062).
Regarding claim 12, Tahara et al. (figure 1) teaches wherein the vehicle window pane is a motor vehicle window pane (see at least paragraph 0226).
Regarding claim 13, Tahara et al. (figure 1) teaches vehicle, including at least one vehicle window pane according to claim 1 (see at least paragraph 0226).
Regarding claim 14, Tahara et al. (figure 1) teaches use of A method comprising utilizing a vehicle window pane according to claim 1 as a vehicle window pane, as a glass roof, as a rear window, as a roof edge in the B field of a windshield, or as a rear or front side window.
Regarding claim 15, Tahara et al. (figure 1) teaches a method comprising utilizing a vehicle window pane according to claim 14 for reducing the corona effect and, possibly, for reducing the rainbow effect in the transparent state of the pane.
The limitations " utilizing a vehicle window pane according to claim 14 for reducing the corona effect and, possibly, for reducing the rainbow effect in the transparent state of the pane" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding claim 19, Tahara et al. (figure 1) teaches wherein the vehicle is a motor vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871